               Case 2:21-mj-30074-DUTY ECF No. 1, PageID.1 Filed 02/11/21 Page 1 of 8
                                                          AUSA:            Christopher Rawsthorne       Telephone: (313) 226-9100
AO 91 (Rev. ll/11) Criminal Complaint               Special Agent:         Adam Christensen             Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                                 for the

                                                   Eastern District of Michigan
                                                                                               Case: 2:21−mj−30074
United States of America
                                                                                               Assigned To : Unassigned
   v.
                                                                                               Assign. Date : 2/11/2021
Kenneth Brett Hartley                                                       Case No.           Description: USA V. KENNETH
                                                                                               BRETT HARTLEY




                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of        April 2010 through December 16, 2020    in the county of Wayne and elsewhere      in the
---=E:.::a""' ern
          st;.;c;:..:.:....__ District of    Michigan        , the defendant(s) violated:
          Code Section                                                      Offense Description
18 USC§§ 225l(a) and (e)                                 Producing, attempting to produce, & conspiracy to produce child pornography
18 USC§ 2252A(a)(2)(A)                                   Receipt and distribution of child pornography
18 USC§ 2252A(a)(5)(B)                                   Possession of child pornography
18 USC§ 2422(b)                                          Coercion and enticement of a minor to engage in unlawful sexual activity




         This criminal complaint is based o n these facts:
see attached affidavit.




[ZI Continued on the attached sheet.

                                                                                            Complainant's signature

                                                                                   Adam Christensen, Special Agent (FBI)
                                                                                             Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

            February 11, 2021
Date: __________                                                                               Judge's signature

City and state: Detroit, Michigan                                          Hon. Kimberly G. Altman, United States Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30074-DUTY ECF No. 1, PageID.2 Filed 02/11/21 Page 2 of 8




              AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                  COMPLAINT AND ARREST WARRANT

      I, Adam Christensen, having been first duly sworn, do hereby depose and state

as follows:

                             I.    INTRODUCTION

      1.      I have been employed as a Special Agent of the FBI since 2010, and am

currently assigned to the Detroit Division. While employed by the FBI, I have

investigated federal criminal violations related to child exploitation, and child

pornography. I have gained experience through training and everyday work relating

to conducting these types of investigations. I have received training in the area of

child pornography and child exploitation, and have had the opportunity to observe and

review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in

all forms of media including computer media. Moreover, I am a federal law

enforcement officer who is engaged in enforcing the criminal laws, including 18

U.S.C. §§ 2251, 2252A, and 2422, and I am authorized by the Attorney General to

request an arrest warrant.

      2.      This affidavit is made in support of an application for a criminal

complaint and arrest warrant for Kenneth Brett Hartley (date of birth XX/XX/1969)

for violations of 18 U.S.C. §§ 2251(a) and (e) (producing, attempting to produce, and

conspiracy to produce child pornography), 2252A(a)(2)(A) (receipt and distribution of

child pornography), 2252A(a)(5)(B) (possession of child pornography), and 2422(b)


                                         1
    Case 2:21-mj-30074-DUTY ECF No. 1, PageID.3 Filed 02/11/21 Page 3 of 8




(coercion and enticement of a minor).

      3.     The statements contained in this affidavit are based in part on: written

reports about this and other investigations that I have received, directly or indirectly,

from other law enforcement agents; independent investigation and analysis by law

enforcement officers/analysts and computer forensic professionals; and my

experience, training and background as a Special Agent (SA) with the FBI. Because

this affidavit is being submitted for the limited purpose of securing authorization for

the requested arrest warrant, I have not included each and every fact known to me

concerning this investigation. Instead, I have set forth only the facts that I believe are

necessary to establish probable cause that Hartley has violated Title 18 U.S.C. §§

2251(a) and (e), 2252A(a)(2)(A), 2252A(a)(5)(B), and 2422(b).

                  II.    BACKGROUND OF INVESTIGATION

      4.     On May 16, 2020, an FBI online covert employee (OCE) was logged into

the smartphone application LiveMe, a free mobile application that permits users to

stream live video of themselves to an anonymous audience of fellow LiveMe users.

LiveMe also allows users to create groups where like-minded individuals can

communicate with other users through text and post videos and images. The FBI

OCE observed a user with profile identifier 217560369 using the screen name “I’m

Here For U”. This user was found to be member of known child pornography




                                            2
   Case 2:21-mj-30074-DUTY ECF No. 1, PageID.4 Filed 02/11/21 Page 4 of 8




distribution groups, including “LoveCP”, “Wonderland”, “Boys and Girls Fam”, and

“Lil ones! Trades”.

      5.     The FBI OCE further observed that the user with profile identifier

217560369 posted three images to the group “LoveCP”. The group “LoveCP” had the

description, “Upon entering the group u need to trade CP if not u will be kicked out.

All CP welcome”.        The image used for the group was of a minor female,

approximately 7 to 10 years old with a bra and panties on and her legs spread. In your

affiant’s knowledge and experience, this image meets the Federal definition of child

pornography.

      6.     The three images posted by 217560369 in the “LoveCP” group were of

the same minor female who is approximately 8 to 12 years old shown on a bed with a

training bra and underwear on. The first image posted shows the minor female lifting

the training bra to expose her breasts. The second shows the minor female looking at

the camera with her hands on her hips suggesting she is pushing down her underwear.

The third image shows the minor female on all fours with her underwear pulled down

to expose her vagina and anus.

      7.     On May 22, 2020, an administrative subpoena was issued to Live Me

America, Inc., the owner of LiveMe, for subscriber information for the LiveMe profile

identifier 217560369.     On or about May 31, 2020, LiveMe responded with




                                          3
   Case 2:21-mj-30074-DUTY ECF No. 1, PageID.5 Filed 02/11/21 Page 5 of 8




information that showed the subscriber of this account consistently used the IP address

99.93.1.175.

      8.       Open source information showed that IP address 99.93.1.175 is owned by

AT&T. A subpoena was issued to AT&T for subscriber information associated with

the IP address 99.93.1.175. On June 3, 2020, AT&T responded with information that

showed the subscriber was located at 2XXXX Richard Street, Taylor, Michigan

48180.

      9.       A check of open source information showed that current residents at the

Richard Street address include Kenneth Brett Hartley. Michigan Secretary of State

information also showed that licensed drivers at the Richard Street address included

Kenneth Brett Hartley.

      10.      Based in part on the information detailed above, a search warrant was

authorized in the Eastern District of Michigan on December 11, 2020 for the residence

of Hartley, 2XXXX Richard Street, Taylor, Michigan 48180. The search warrant was

executed on December 16, 2020. Hartley was present at the residence. Hartley

voluntarily agreed to be interviewed. During the interview, Hartley stated that he had

resided at the residence for approximately the last ten years. Hartley acknowledged

that he had seen images of child pornography but denied possessing those images on

his devices and denied posting child pornography images online.




                                           4
   Case 2:21-mj-30074-DUTY ECF No. 1, PageID.6 Filed 02/11/21 Page 6 of 8




      11.    A female who had a previous relationship with Hartley, hereafter

referred to as Witness 1, was also interviewed on December 16, 2020. During the

interview she stated she had ended her relationship with Hartley because she had

found images of nude children on a laptop Hartley had been using. She had also

found communications between Hartley and what appeared to minor males that were

sexual in nature on the device. Witness 1 was still in possession of the laptop and

provided it to your affiant and provided consent to search it.

      12.    Forensic review of the items seized from Hartley’s residence,

specifically from his bedroom or his person, and the laptop received from Witness 1,

has confirmed that Hartley was in possession of over 30,000 images and videos that

meet the Federal definition of child pornography, many of which were duplicates.

Thus far, 5,053 unique images and 548 unique videos have been found on these

devices.

      13.    Review has also corroborated Witness 1’s statement that she found

communications between Hartley and apparent minor children that were sexual in

nature. Thus far, your affiant has found chats with over 30 potential minors in which

child pornography was requested or produced by Hartley. These chats began

primarily on Skype in 2010 and switched over to Kik on or about 2014.

      14.    One such chat was with a minor male, hereafter referred to as Minor

Victim 1 (MV1), who resides in the Eastern District of Michigan and has a date of



                                          5
    Case 2:21-mj-30074-DUTY ECF No. 1, PageID.7 Filed 02/11/21 Page 7 of 8




birth in 1995. The chat was from April 2010, so MV1 was fifteen years old during the

time of the chat. During the chat Hartley poses as a minor female using username

inmyrooom and display name of Taylor, and sent sexually graphic images to MV1.

Hartley then convinces MV1 to get on video and expose his genitals. One example of

this from the chat was from April 25, 2010 (this is only a part of the conversation from

that day between Hartley and MV1, all errors in the original):

             inmyrooom: can isee it now
             inmyrooom: i want to see it before your hard and as you get hard
             inmyrooom: let me see it baby
             inmyrooom: PLEASE
             MV1: i aint hard yet though
             inmyrooom: ITS OK..i want to see you get hard baby
             MV1: di u see it
             inmyrooom: oh yes…cant you get naked
             MV1: there
             inmyrooom: oh yes…thats soo hot
             inmyrooom: keep goin..dont stop
             inmyrooom: i want to see you cum baby….cum for me
             MV1: i cant i aint hard and my fav vid aint doing it for me]\
             inmyrooom: ;(
             inmyrooom: what about my pics
             MV1: hot as hell




                                           6
   Case 2:21-mj-30074-DUTY ECF No. 1, PageID.8 Filed 02/11/21 Page 8 of 8




       15.   MYI was interviewed on January 29,2021. He confirmed thatthe Skype

username shown in the chats were him and that he had appeared nude and displayed

his genitals on video chat with the user inmyrooom whom he believed was a minor

female. He recalled meeting the user on another social media website or possibly a

game and that the user had sent an image of a thin blond females nude chest.

                               III.   CONCLUSION

       16.   Based on the foregoing, there is probable cause to believe Kenneth Brett

Hartley has produced or attempted to produce or was in a conspiracy to produce child

pornography in violation Title 18 U.S.C. § § 2251 (a) and (e), received and distributed

child pornography, in violation of Title 18 U.S.C. § 2252A(a)(2)(A),     possessed child

pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B),     and coerced and enticed a

minor, in violation of Title 18 U.S.C. § 2422(b).

                                               Respectfully submitted,




                                               Adam Christensen, Special Agent
                                               Federal Bureau of Investigation

Sworn to before me and signed in my presence
and/or by reliable electronic means.




HON. KIMBERLY G. ALTMAN
UNITED STATES MAGISTRATE              JUDGE

Date: February 11, 2021


                                          7
